Fourth Court of Appeals
                                 San Antonio, Texas
                                       February 3, 2021

                                     No. 04-20-00311-CV

                                   Margaret Fay GUIDRY,
                                         Appellant

                                              v.

                                 Edward James GUIDRY, Jr.,
                                          Appellee

                    From the 452nd District Court, Menard County, Texas
                                 Trial Court No. 2018-05589
                               James L. Rex, Judge Presiding


                                       ORDER
        Tina Young's notification of late reporter's record is hereby GRANTED. The court
reporters’ records are due on April 5, 2021.



                                                   _________________________________
                                                   Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court